DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 15/841,027 filed on March 17, 2021. Claims 1-20 are pending. Claims 1-13, 15 and 17-20 currently amended. Previously withdrawn Claims 15-20 are rejoined pursuant to MPEP § 821.04(a). Claims 1-20 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The amendment to Claim 9 has overcome the objection to the claims for minor informalities set forth in the Final Office Action mailed November 17, 2020. Outstanding minor informalities are addressed by the Examiner’s Amendment set forth below.

The amendment to Claims 1, 3-8 and 10-13 has overcome the rejection of Claims 1-14 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Final Office Action mailed November 17, 2020. Outstanding issues under 35 U.S.C. 112(b) are addressed by the Examiner’s Amendment set forth below.

The arguments with respect to the rejection of Claims 1-14 under 35 U.S.C. 112(a) as failing to comply with the written description requirement have been fully considered by the Examiner and are persuasive.
Specifically, on page 11 of the response filed March 17, 2021, Applicant argues, “Applicant has amended the claims to reflect that the estimated volume of data for an integration may include migration of that data via accesses or manipulation of data from behind a firewall in an example embodiment. The volume of data may include data elements, data records or similar as described in the specification at paragraph [0076] discussing the function of the hybrid endpoint integration process liaison system of FIG. 3 which is an example embodiment of a system ‘to estimate the volume of data to be accessed and manipulated or integrated prior to execution of the integration process’ See Application at [0076]. With respect to the rejection for the user of the term migration, Applicant points Examiner to the specification for FIG. 6 at discussing block 604 for example, ‘In other embodiments, such as if the on-site data center where the data to be accessed and manipulated is currently stored is not located behind a firewall, a peer-to-peer network connection between the on-site location and the cloud-based server may not need to be established in order to execute the migration.’ The operation of accessing or manipulating data records for operating an modeled integration process may include migration of data and may include transformation of data accessed or manipulated during an integration process. See, e.g., Application at [0016]-[0021] (discussing example integration process operations and visual modeling of such integration processes that may include migration of data between formats involving access or manipulation of such incoming and delivered data).” 
The Examiner agrees. The rejection of Claims 1-14 under 35 U.S.C. 112(a) is hereby withdrawn.

The arguments with respect to the rejoinder of Claims 15-20 have been fully considered by the Examiner and are persuasive.
Specifically, on page 12 of the response filed March 17, 2021, Applicant argues, “Applicant has endeavored to amend withdrawn claims 15-20 to address the informalities similar to those described above. Applicant believes these claims may be in condition for allowance to the extent claims 1-14 are found allowable. Applicant submits that claims 15-20 include allowable limitations with scope not requiring additional 
The Examiner agrees. The requirement restricting prosecution to one of inventions I, Claims 1-14, and II, Claims 15-20, and Claims 15-20 are rejoined as set forth below.

Election/Restrictions
Claims 1-14 are allowable. Claims 15-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on January 29, 2020, is hereby withdrawn and Claims 15-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given by H. Kenneth Prol (Reg. #50,809) on April 23, 2021, in an email sent to the Examiner.

Please amend the claims as follows:

1. (Currently Amended) An information handling system operating a hybrid endpoint integration process liaison system comprising:
a memory storing code instructions of the hybrid endpoint integration process liaison system; and
a processor operatively connected to the memory, the processor executing the code instructions 
determine an estimated volume of electronic data to be migrated via a Virtual Private Network (VPN) tunnel through a secure firewall pursuant to an integration process modeled by a plurality of visual modeling elements selected from a menu of visual modeling elements, each of the plurality of visual modeling elements being associated with one of a plurality of code sets, wherein the integration process is executable by a customized software integration application for transforming the electronic data to enable access and manipulation of the electronic data at an electronic data storage location located behind the secure firewall;
estimate a time duration for migration of the estimated volume of the electronic data via the VPN tunnel based on the estimated volume of the electronic data to be migrated via the VPN tunnel;
when the estimated time duration for migration of the estimated volume of the electronic data via the VPN tunnel exceeds a preset threshold time:
determine an optimal configuration for execution of the plurality of code sets, wherein the optimal configuration includes an execution location behind the secure firewall for execution of one or more of the plurality of code sets by a first runtime engine 
transmit the first runtime engine to the execution location behind the secure firewall, wherein the first runtime engine is configured to access or manipulate at least a portion of the estimated volume of electronic data behind the secure firewall to reduce calls through the VPN tunnel and to reduce a time to execute the integration process.

2. (Currently Amended) The information handling system of claim 1, further comprising: 
the processor executing the code instructions to:
receive a request from the first runtime engine for code sets for execution; and
transmit at least one of the plurality of code sets to the first runtime engine at [[an]] the execution location behind the secure firewall[[,]] in response to the request received from the first runtime engine.

3. (Currently Amended) The information handling system of claim 1, further comprising: 
the processor executing the code instructions to:
of a first subset of the plurality of code sets by the first runtime engine; and
transmit the received electronic data to a second runtime engine at an execution location outside of the secure firewall, wherein the second runtime engine is configured to execute outside the secure firewall[[,]] to decrease an amount of computing resources located behind the secure firewall that are required to execute the integration process.

4. (Currently Amended) The information handling system of claim 1, further comprising:
the processor executing the code instructions to: 
determine the optimal configuration for execution of the plurality of code sets, wherein the optimal configuration includes an execution location outside the secure firewall for execution of one or more of the plurality of code sets by a second runtime engine 
transmit the second runtime engine to the execution location outside the secure firewall, wherein the second runtime engine is configured to access or manipulate at least a portion of the estimated volume of electronic data outside the secure firewall to decrease an amount of utilized computing resources located behind the secure firewall that are required to execute the integration process.


the processor executing the code instructions to:
estimate a temporary storage requirement for storage of electronic data to be accessed pursuant to the integration process; and
determine the optimal configuration further based on a weighted analysis of the estimated temporary storage requirement.

6. (Currently Amended) The information handling system of claim 1, further comprising:
the processor executing the code instructions to:
when the estimated time duration does not exceed a customer-specified pre-set time duration value for the preset threshold time[[,]]; 
determine the optimal configuration for execution of the plurality of code sets, wherein the optimal configuration includes for execution of each of the plurality of code sets by the first runtime engine; and 
transmit the first runtime engine with each of the plurality of the code sets to the execution location outside the secure firewall.

7. (Currently Amended) The information handling system of claim 1, further comprising:
the processor executing the code instructions to:
receive a request from a second runtime engine for code sets for execution; and
wherein the second runtime engine is configured to access or manipulate at least a portion of the estimated volume of electronic data outside the secure firewall to decrease an amount of computing resources located behind the secure firewall that are required to execute the integration process.

8. (Currently Amended) A method comprising:
determining an estimated volume of electronic data to be migrated via a Virtual Private Network (VPN) tunnel through a secure firewall pursuant to an integration process modeled by a plurality of visual modeling elements selected from a menu of visual modeling elements, each of the plurality of visual modeling elements being associated with one of a plurality of code sets, wherein the integration process is executable by a customized software integration application for transforming the electronic data to enable access and manipulation of the electronic data at an electronic data storage location located behind the secure firewall;
estimating a time duration for migration of the estimated volume of datasets via the VPN tunnel based on the estimated volume of datasets to be migrated via the VPN tunnel;
when the estimated time duration for migration of the estimated volume of the electronic data via the VPN tunnel exceeds a preset threshold time:
determining an optimal configuration for execution of the plurality of code sets, wherein the optimal configuration includes an execution location behind the secure firewall for execution of one or more of the plurality of code sets by a first runtime engine 
to the execution location behind the secure firewall, wherein the first runtime engine is configured to access or manipulate at least a portion of the estimated volume of the electronic data behind the secure firewall to reduce calls through the VPN tunnel and to reduce a time to execute the integration process.

9. (Currently Amended) The method of claim 8, further comprising:
receiving a request from the first runtime engine for code sets for execution[[,]]; and 
transmitting at least one of the plurality of code sets to the first runtime engine at the execution location behind the secure firewall

10. (Currently Amended) The method of claim 8, further comprising:
receiving electronic data migrated from behind the secure firewall from the first runtime engine[[,]] pursuant to execution a first subset of the plurality of code sets by the first runtime engine; and
transmitting the received electronic data to a second runtime engine at an execution location outside of the secure firewall, wherein the second runtime engine is configured to execute outside the secure firewall[[,]] to decrease an amount of computing resources located behind the secure firewall that are required to execute the integration process.

, further comprising:
determining the optimal configuration for execution of the plurality of code sets, wherein the optimal configuration includes an execution location outside the secure firewall for execution of one or more of the plurality of code sets by a second runtime engine 
transmitting the second runtime engine to the execution location outside the secure firewall, wherein the second runtime engine is configured to access or manipulate at least a portion of the estimated volume of electronic data outside the secure firewall to decrease an amount of computing resources located behind the secure firewall that are required to execute the integration process.

12. (Currently Amended) The method of claim 8, further comprising:
estimating a temporary storage requirement for storage of electronic data to be accessed at the electronic data storage location pursuant to the integration process; and
determining the optimal configuration further based on a weighted analysis of the estimated temporary storage requirement.

13. (Currently Amended) The method of claim 8, further comprising:
receiving a request from a second runtime engine for code sets for execution; and
transmitting at least one of the plurality of code sets to the second runtime engine at an execution location outside the secure firewall in response to the request received from the second runtime engine, wherein the second runtime engine is configured to access or manipulate at least a portion of the estimated volume of electronic data outside the secure firewall to decrease an amount of computing resources located behind the secure firewall that are required to execute the integration process.

14. (Currently Amended) The method of claim 8, further comprising:
transmitting to a second runtime engine at [[an]] a second execution location outside the secure firewall a second of the plurality of code sets, and an identification of datasets accessed or manipulated behind the secure firewall pursuant to execution of the first runtime engine

15. (Currently Amended) An information handling system operating a hybrid endpoint integration process liaison system comprising:
a memory storing code instructions of the hybrid endpoint integration process liaison system; and
a processor operatively connected to the memory, the processor executing the code instructions 
determine an estimated volume of electronic data to be migrated via a Virtual Private Network (VPN) tunnel through a secure firewall pursuant to an integration process modeled by a plurality of visual modeling elements selected from a menu of visual modeling elements, each of the plurality of visual modeling elements being associated with one of a plurality of code sets, wherein the integration process is executable by a customized software integration application for transforming the electronic data to enable access and manipulation of the electronic data at an electronic data storage location;
estimate a time duration for migration of the estimated volume of the electronic data via the VPN tunnel that is based on the estimated volume of electronic data to be migrated via the VPN tunnel;
estimate a temporary storage requirement for storage of electronic data to be accessed pursuant to the integration process, wherein the estimated temporary storage requirement is based on the estimated volume of the electronic data to be migrated via the VPN tunnel through the secure firewall;
when the estimated time duration for migration of the estimated volume of the electronic data via the VPN tunnel exceeds a preset threshold time and the estimated temporary storage requirement falls below a customer specified preset available storage capacity of the electronic data storage location:
determine an optimal configuration for execution of the plurality of code sets, wherein the optimal configuration includes an execution location behind the secure firewall for execution of one or more of the plurality of code sets by a first runtime engine 
to the execution location behind the secure firewall, wherein the first runtime engine is configured to access or manipulate at least a portion of the estimated volume of the electronic data behind the secure firewall to reduce calls through the VPN and to reduce a time to execute the integration process.

16. (Currently Amended) The information handling system of claim 15, further comprising:
the processor executing the code instructions to:
receive a request from the first runtime engine for code sets for execution; and
transmit at least one of the plurality of code sets to the first runtime engine at [[an]] the execution location behind the secure firewall[[,]] in response to the request received from the first runtime engine.

17. (Currently Amended) The information handling system of claim 16, further comprising: 
the processor executing the code instructions to:

receive electronic data migrated from behind the secure firewall from the first runtime engine[[,]] pursuant to execution of a first subset of the plurality of code sets by the first runtime engine; and
at an execution location outside of the secure firewall, wherein the second runtime engine is configured to execute outside the secure firewall[[,]] to decrease an amount of computing resources located behind the secure firewall that are required to execute the integration process.

18. (Currently Amended) The information handling system of claim 15, further comprising:
the processor executing the code instructions to:

determine the optimal configuration further based on a weighted analysis of the estimated temporary storage requirement.

19. (Currently Amended) The information handling of claim 15, further comprising:
the processor executing the code instructions to:
determine the optimal configuration for execution of the plurality of code sets, wherein the optimal configuration includes an execution location outside the secure firewall for execution of one or more of the plurality of code sets by a second runtime engine 
transmit the second runtime engine to the execution location outside the secure firewall, wherein the second runtime engine is configured to access or manipulate at least a portion of the estimated volume of the electronic data outside the secure firewall to decrease an amount of computing resources located behind the secure firewall that are required to execute the integration process.

20. (Currently Amended) The information handling system of claim 15, further comprising:
the processor executing the code instructions to:
receive a request from a second runtime engine for code sets for execution; and
transmit at least one of the plurality of code sets to the second runtime engine at an execution location outside the secure firewall in response to the request received from the second runtime engine, wherein the second runtime engine is configured to access or manipulate at least a portion of the estimated volume of electronic data outside the secure firewall to decrease an amount of computing resources located behind the secure firewall that are required to execute the integration process.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses a system and method for automated on-demand creation of a customized software application in which a plurality of pre-built code sets are selected to execute a customized business integration process based on an association of the pre-built code sets with a visual model of a business integration process created by the user (see Nucci et al., Pub. No. US 2008/0270977 A1). Additionally, the prior art discloses a system and method for placing a components of an (see Steinder et al., Pub. No. US 2016/0057073 A1). However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, estimating a time duration for migrating an estimated volume of electronic data via a VPN tunnel, and determining an optimal configuration for execution of a plurality of code sets that includes an execution location behind a firewall and transmitting a runtime engine to the execution location when the estimated time duration exceeds a threshold as recited in the following limitations of independent Claim 1 (and the substantially similar limitations of Claims 8 and 15):
“estimate a time duration for migration of the estimated volume of the electronic data via the VPN tunnel based on the estimated volume of the electronic data to be migrated via the VPN tunnel;
when the estimated time duration for migration of the estimated volume of the electronic data via the VPN tunnel exceeds a preset threshold time:
determine an optimal configuration for execution of the plurality of code sets, wherein the optimal configuration includes an execution location behind the secure firewall for execution of one or more of the plurality of code sets by a first runtime engine; and
transmit the first runtime engine to the execution location behind the secure firewall, wherein the first runtime engine is configured to access or manipulate at least a portion of the estimated volume of electronic data behind the secure firewall to reduce calls through the VPN tunnel and to reduce a time to execute the integration process.”

Dependent Claims 2-7, 9-14 and 16-20 are allowable by virtue of their dependency upon allowable Independent Claim 1, 8 and 15, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        	
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449